Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 6/08/2022, Applicant has amended Claim 151.  
Claims 162-172 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 151-161 are under consideration. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 151-154, 157-161 under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020) and Meissner et al., (US 2016/0348073, filed 3/28/2016, with priority to 62/139,479, filed 3/27/2015, see IDS filed 7/22/2020) is withdrawn in light of Applicant’s amendment of Claim 151 to limit the CRISPR mediated genomic disruption in the PDCD1 gene sequence to one with at least 80% efficiency, which is a limitation Welstead et al. are silent to. Specifically Meissner teaches CRISPR mediated genomic disruptions in the PDCD1 gene with only about 60% efficiency.

The prior rejection of Claims 155 and 156 under 35 U.S.C. 103 as being unpatentable over Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020) and Meissner et al., (US 2016/0348073, filed 3/28/2016, with priority to 62/139,479, filed 3/27/2015, see IDS filed 7/22/2020), as applied to claim 151, in further view of Gregory et al., (2014/0301990, filed 3/20/2014, now US 9,937,207, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 151.

The prior rejection of Claims 151-153, and 157-161 under 35 U.S.C. 103 as being unpatentable over Gregory et al., (2014/0120622, filed 10/10/2013, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020) and Beane et al. (Mol Therapy, 2015, 23:1380-1390, published on-line 5/05/2015, see IDS filed 7/22/2020) is withdrawn in light of Applicant’s amendment of Claim 151 to limit the CRISPR mediated genomic disruption in the PDCD1 gene sequence to one with at least 80% efficiency, which is a limitation Gregory et al. are silent to. Specifically, Gregory and Beane teach a ZFN mediated genomic disruptions in the PDCD1 gene.

The prior rejection of Claims 154-156 under 35 U.S.C. 103 as being unpatentable over Gregory et al., (2014/0120622, filed 10/10/2013, see IDS filed 7/22/2020), in view of Rapoport et al., (Nat Med, 2015, 21:914-921, published online 7/20/2015, see IDS filed 7/22/2020) and Beane et al. (Mol Therapy, 2015, 23:1380-1390, published on-line 5/05/2015, see IDS filed 7/22/2020), as applied to claim 151, in further view of Gregory et al., (2014/0301990, filed 3/20/2014, now US 9,937,207, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 151.


Claim Rejections - 35 USC § 112(a)
(Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 151-161 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 151 encompasses a genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%. 
	Dependent claims 152-161 encompass a genus of genetically modified human T cells of claim 151, further comprising certain TCRs, cell types and other genomic disruptions and subtypes.
	Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claim 151 encompassing a genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, the specification provides a single reliable example of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%. 
Specifically, Figures 34-36 of specific demonstrate a CRISPR mediated genomic disruption in the PDCD1 gene with “gRNA2” that yields at least 80% efficiency in disruption of the PDCD1 gene. Applicant’s specification describes Figs. 35 & 36 as quantification of TIDE analysis for “gRNA2”, wherein the total editing efficiency is 85% [0087-0088, 0439]. Applicant’s specification further presents Figures 54 & 55, where primary human T cells with PD-1 knocked out by gRNA#2 exhibit a gene editing efficiency of about 93.3% ([0106-0107, 0505], see Example 4 of Applicant’s specification).
In regard to the identity of “gRNA2”, Applicant’s specification indicates that “PD-1 gRNA #2” corresponds to SEQ ID NO:154 modified with 2-O-Methyl 3 phosphorothioate additions (p. 129, Table 12). This nucleic acid sequence is further supported by Applicant’s Figure 38, which presents the sequence of the deletion in the PDCD1 gene using gRNA2 [0090, 0503].
In regard to other PDCD1 gRNA tested by Applicant, Figures 34-36 of specific demonstrate a CRISPR mediated genomic disruption in the PDCD1 gene with “gRNA6” that yields at about 67% efficiency in disruption of the PDCD1 gene. Furthermore, Applicant’s Table 7 (p. 117 of Example 3) indicates that although gRNA#2 achieves greater than 60% efficiency, gRNAs#1, 3, 4, 5, and 6 all achieve less than 60% editing efficiency with gRNA#6 in particular only achieving 25.91% efficiency despite also being 2-O-methyl 3-phosphorothioate modified similar to gRNA#2 (see Table 12). 
	Accordingly, Applicant’s specification describes a single embodiment of a genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is reliably at least 80%. Furthermore, Applicant has not adequately set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention (e.g., other gRNAs, types of nucleotide modifications, etc.) that are sufficiently detailed to show that Applicant was in possession of the claimed genus of genetically modified human T cells beyond those made with the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154. 
DISCLOSURE OF STRUCTURE
The Applicant has provided a single reliable example of a genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%. Certainly, with the help of a cell culture, a skilled artisan could make genetically modified human T cells comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence. There were known gRNA for targeting the PDCD1 gene, and multiple methods for measuring disruption efficiency. However, the prior art is silent with respect to CRISPR-mediated genomic disruption in the PDCD1 gene sequence with at least 80% efficiency. Furthermore, neither the specification nor the art indicate a relationship between the structure of the claimed genus of genetically modified human T cells comprising a CRISPR system and the ability to have PDCD1 gene editing efficiencies of at least 80%.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned in above, gRNA for targeting the PDCD1 gene were known in the prior art, and the skilled artisan could genetically modify human T cells to disrupt the PDCD1 gene in a population with a measurable efficiency.
The breadth of the claims encompass a genus of genetically modified human T cells with a certain percentage of the cell population comprising a CRISPR mediated disruption in the PDCD1 gene, yet the present specification describes only a single reliable example of that results in a population of cells with claimed characteristics, therefore the skilled artisan would not know what rational approach to take to make the claimed genus of genetically modified human T cells with any predictable outcome on editing efficiency.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed genus of human T cells.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of CRISPR mediated PDCD1 disrupted T cells was known in the state of the art, the art does not teach a CRISPR mediated PDCD1 disruption with at least 80% efficiency. In fact, the art teaches CRISPR mediated PDCD1 disruption efficiencies well below 80%; therefore, one of skill in the art would neither expect nor predict CRISPR mediated PDCD1 disruption with at least 80% efficiency so as to produce the claimed genus of genetically modified T cells. 
The following describes the state of the art with respect to genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%.
The cited prior art of Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) reduces to practice genetically modified human cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is not at least 80%. Specifically, Welstead tests over 60 PDCD1 specific gRNAs and the best efficiency is about 45% (Figures 15, 16, and 22).
The cited prior art of Meissner et al., (US 2016/0348073, filed 3/28/2016, with priority to 62/139,479, filed 3/27/2015, see IDS filed 7/22/2020) reduces to practice genetically modified human cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is not at least 80%. Specifically, Meissner demonstrates the best efficiency is about 60% (Figures 14A).
The contemporaneous art of Zhou et al., (CN106480027A, filed 9/30/2016) evidences that when making a CRISPR-mediated genomic disruption in the PDCD1 gene sequence with a DNA targeting domain identical to Applicant’s SEQ ID NO:154, which is termed “GRNA #3” of Zhou (p. 3, Table line 3, see also SCORE report 8/18/2021, SEQ ID NO: 35, rng. file, result #7), the efficiency of disruption of the PDCD1 gene sequence is not at least 80%. Specifically, Zhou evidences that the efficiency of editing is at best about 20% (lane “3” of Fig. 2, see also Embodiment 2 of English translation p. 2).

Accordingly, among the genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, only those made with the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154 are described as having at least 80% editing efficiency.
Moreover, Applicant’s disclosure admits the state of the art for generating CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, was not well established. The disclosure demonstrates that 5 out of 6 gRNA tested did not reliably undergo CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%.
Applicant has claimed a genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, yet the specification has not disclosed such a genus beyond only those made with the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154, has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention (e.g., other gRNAs, types of nucleotide modification, etc.) that are sufficiently detailed to show that Applicant was in possession of the claimed genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence of at least 80% efficiency. Furthermore, the state of the art indicated that making the claimed genus of CRISPR-mediated genomic disruption in the PDCD1 gene sequence with the claimed 80% efficiency is not well established and would require undue experimentation, and one of skill in the art would neither expect nor predict the claimed efficiency when producing the claimed genus of genetically modified T cells beyond those made with the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154.
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, beyond only those made with the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154. Specifically, there is limited description of the structure-function relationship between the claimed genus of CRISPR mediated genetic modifications and their ability to produce a PDCD1 disrupted human T cells with at least 80% efficiency, and the Examiner further concludes a skilled artisan would find that Applicant’s specification, as well as the state of the art, inadequately describes the claimed genus of human T cells.


New Claim Rejections - 35 USC § 112(a)
(Scope of Enablement)
Claims 151-161 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence using a  2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, does not reasonably provide enablement for any CRISPR-mediated genomic disruption in the PDCD1 gene, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
SCOPE OF THE INVENTION 
The breadth of the claims encompasses a genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%.  As discussed supra, the specification fails to describe the genus of such T cells and would require undue experimentation to discover these cells.  The specification only discloses and provides guidance for genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence using a  2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%.  
Independent claim 151 encompasses a genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%. 
	Dependent claims 152-161 encompass a genus of genetically modified human T cells of claim 151, further comprising certain TCRs, cell types and other genomic disruptions and subtypes.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.  
ACTUAL REDUCTION TO PRACTICE
In regard to claim 151 encompassing a genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, the specification provides a single reliable example of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%. 
Specifically, Figures 34-36 of specific demonstrate a CRISPR mediated genomic disruption in the PDCD1 gene with “gRNA2” that yields at least 80% efficiency in disruption of the PDCD1 gene. Applicant’s specification describes Figs. 35 & 36 as quantification of TIDE analysis for “gRNA2”, wherein the total editing efficiency is 85% [0087-0088, 0439]. Applicant’s specification further presents Figures 54 & 55, where primary human T cells with PD-1 knocked out by gRNA#2 exhibit a gene editing efficiency of about 93.3% ([0106-0107, 0505], see Example 4 of Applicant’s specification).
In regard to the identity of “gRNA2”, Applicant’s specification indicates that “PD-1 gRNA #2” corresponds to SEQ ID NO:154 modified with 2-O-Methyl 3 phosphorothioate additions (p. 129, Table 12). This nucleic acid sequence is further supported by Applicant’s Figure 38, which presents the sequence of the deletion in the PDCD1 gene using gRNA2 [0090, 0503].
In regard to other PDCD1 gRNAs tested by Applicant, Figures 34-36 of specific demonstrate a CRISPR mediated genomic disruption in the PDCD1 gene with “gRNA6” that yields at about 67% efficiency in disruption of the PDCD1 gene. Furthermore, Applicant’s Table 7 (p. 117 of Example 3) indicates that although gRNA#2 achieves greater than 60% efficiency, gRNAs#1, 3, 4, 5, and 6 all achieve less than 60% editing efficiency with gRNA#6 in particular only achieving 25.91% efficiency despite also being 2-O-methyl 3-phosphorothioate modified similar to gRNA#2 (see Table 12). 
	Accordingly, Applicant’s specification enables a single embodiment of a genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is reliably at least 80% using the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154. Additionally, the majority of working examples that were provided that utilize CRISPR-mediated genomic disruption in the PDCD1 gene do not achieve at least 80% efficiency.  Therefore, the specification does not provide sufficient guidance on how to make the claimed population of genetically modified human T cells.
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of CRISPR mediated PDCD1 disrupted T cells was known in the state of the art, the art does not teach a CRISPR mediated PDCD1 disruption with at least 80% efficiency. In fact, the art teaches CRISPR mediated PDCD1 disruption efficiencies well below 80%; therefore, one of skill in the art would neither expect nor predict CRISPR mediated PDCD1 disruption with at least 80% efficiency so as to produce the claimed genus of genetically modified T cells. 
The following describes the state of the art with respect to genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%.
The cited prior art of Welstead et al., (US2017/0175128, filed 4/17/2015, see IDS filed 7/22/2020) reduces to practice genetically modified human cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is not at least 80%. Specifically, Welstead tests over 60 PDCD1 specific gRNAs and the best efficiency is about 45% (Figures 15, 16, and 22).
The cited prior art of Meissner et al., (US 2016/0348073, filed 3/28/2016, with priority to 62/139,479, filed 3/27/2015, see IDS filed 7/22/2020) reduces to practice genetically modified human cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is not at least 80%. Specifically, Meissner demonstrates the best efficiency is about 60% (Figures 14A).
The contemporaneous art of Zhou et al., (CN106480027A, filed 9/30/2016) evidences that when making a CRISPR-mediated genomic disruption in the PDCD1 gene sequence with a DNA targeting domain identical to Applicant’s SEQ ID NO:154, which is termed “GRNA #3” of Zhou (p. 3, Table line 3, see also SCORE report 8/18/2021, SEQ ID NO: 35, rng. file, result #7), the efficiency of disruption of the PDCD1 gene sequence is not at least 80%. Specifically, Zhou evidences that the efficiency of editing is at best about 20% (lane “3” of Fig. 2, see also Embodiment 2 of English translation p. 2).

Accordingly, among the genus of genetically modified human T cells, comprising a CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, only those made with the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154 are enabled as having at least 80% editing efficiency.
Moreover, Applicant’s disclosure admits the state of the art for generating CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, was not well established. The disclosure demonstrates that 5 out of 6 gRNA tested did not reliably undergo CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%. Consequently, there is ample reason to conclude that there would be a high degree of unpredictability in for generating CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%.
Since the prior art at the effective filing date of the present application did not provide guidance for generating CRISPR-mediated genomic disruption in the PDCD1 gene sequence, wherein the efficiency of disruption of the PDCD1 gene sequence is at least 80%, it is incumbent upon the instant specification to do so. However, as stated supra, Applicant’s specification only provides a single example for predictably making the claimed invention. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 
				CONCLUSION
Since the art teaches that success of making the claimed invention is highly unpredictable, and the specification does not provide ample guidance with respect to achieving the unexpected editing efficiency beyond that made with the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154, one would be burdened with undue experimentation to make the claimed invention. In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is require to make and use the invention beyond the scope of genetically modified human T cells with a CRISPR mediated disruption in PDCD1 made with the 2-O-methyl 3-phosphorothioate modified gRNA of SEQ ID NO:154.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633